Citation Nr: 0112217	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-37 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for left leg venous 
insufficiency, post phlebitis.

4.  Entitlement to service connection for a psychiatric 
disorder, to include dysthymia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for lumbosacral strain.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for dental trauma.

9.  Entitlement to special monthly pension based on the need 
for regular aid and attendance of another person or upon 
being housebound. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from June 1953 to 
May 1955.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
dated in November 1995, from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Hartford, 
Connecticut (hereinafter RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims of entitlement 
to service connection, and special monthly pension.  As these 
procedures could not have been followed by the RO at the time 
of the November 1995 rating decision, and as these procedures 
are more favorable to the veteran than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board observes that the RO denied the claim of 
entitlement to service connection for a heart disorder on the 
basis that it was not well grounded.  The statutory 
requirement that a veteran submit a well-grounded claim, 
however, was repealed by the Veterans Claims Assistance Act 
of 2000, as discussed above.  Hence, due process requires 
that this claim be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  
Bernard, 4 Vet. App. at 392-94.  

Additionally, under the new law, a veteran is entitled to a 
complete VA medical examination, which includes an opinion as 
to whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2097-98 (to be codified as amended at 38 U.S.C. 
§ 5103A).  The Board notes that the veteran was not afforded 
examinations in conjunction with his claims of entitlement to 
service connection for diabetes mellitus; left leg venous 
insufficiency, post phlebitis; a psychiatric disorder, to 
include dysthymia; hypertension; lumbosacral strain; a heart 
disorder; and dental trauma.  Although the veteran was 
afforded an examination of his eyes, this examination did not 
address whether there was a nexus between service and any 
current eye disorder found.  Moreover, although an 
examination was scheduled to determine the need for special 
monthly pension, this examination was canceled by the 
examiner and was not rescheduled.

In the instant case, the veteran's service medical records 
are not available and are presumed destroyed in a fire at the 
National Personnel Records Center (hereinafter NPRC) in 1973.  
The fact that the veteran's service medical records are not 
available is not fatal to the veteran's claim.  Smith v. 
Derwinski, 2 Vet. App. 147 (1992).  The veteran can submit 
alternative evidence associating the claimed disorders to 
service.  In such a case, VA has a heightened duty to assist 
the veteran in the development of his claim.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between the claimed 
disorders and his period of active 
military service, as well as postservice 
medical and nonmedical indications of 
such disorders that can be independently 
observed or verified.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Additionally, the RO should contact 
the veteran and afford him the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim of entitlement to special 
monthly pension, to include evidence that 
he is blind or so nearly blind so as to 
have corrective vision of 5/200 or less, 
bilaterally, or concentric contraction of 
the visual field of 5 degrees or less; 
that he is confined to a nursing home 
because of mental or physical incapacity; 
or that there is a factual need for aid 
and attendance.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any vision loss; diabetes 
mellitus; left leg venous insufficiency, 
post phlebitis; a psychiatric disorder, 
to include dysthymia; hypertension; 
lumbosacral strain; a heart disorder; and 
dental trauma found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the claims file, the examiners 
should state whether it is at least as 
likely as not that any diagnosed loss of 
vision; diabetes mellitus; left leg 
venous insufficiency, post phlebitis; a 
psychiatric disorder, to include 
dysthymia; hypertension; lumbosacral 
strain; a heart disorder; and dental 
trauma are related to the veteran's 
active duty service.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

4.  The veteran should be afforded the 
appropriate VA examination to determine 
whether he needs regular aid and 
attendance.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  The examination 
report should include a conclusion as to 
whether the veteran is able to attend to 
the wants of nature, feed, bathe, and 
dress himself, see adequately, get out of 
bed, remain out of bed all day, walk, get 
out of doors, and take exercise.  The 
examiner must render the medical 
information required based on objective 
findings on physical examination and not 
merely record history provided by the 
veteran in the examination report.  For 
example, if the veteran states that he is 
unable to feed or dress himself, the 
examiner should assess whether this is 
true based on limitation of range of 
motion of the arms found on examination 
or some other objective findings on 
examination.  The examination report 
should distinguish between subjective 
complaints and objective findings on 
physical examination.  Additionally, a 
finding must be made by the examiner as 
to whether any disorder requires that the 
veteran remain in bed and whether he is 
substantially confined to his dwelling 
and its immediate premises.  The 
examining physician must complete a VA 
Form 21-2680, Examination for Housebound 
Status or Permanent Need for Aid and 
Attendance, and must indicate the 
etiology of any limitation observed.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a heart disorder on the 
merits, and readjudicate the issues of 
entitlement to service connection for 
loss of vision; diabetes mellitus; left 
leg venous insufficiency, post phlebitis; 
a psychiatric disorder, to include 
dysthymia; hypertension; lumbosacral 
strain; and dental trauma, and 
entitlement to special monthly pension.  
If any issue on appeal is denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

